                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


 TARRANCE D. JENKINS,

                    Petitioner,
       v.                                            Case No. 19-cv-566-pp

 GARY MITCHELL,

                    Respondent.


     ORDER SCREENING HABEAS PETITION (DKT. NO.1) AND REQUIRING
        RESPONDENT TO FILE ANSWER OR RESPONSIVE PLEADING


       On April 19, 2019, the petitioner, representing himself, filed a petition for

writ of habeas corpus under 28 U.S.C. §2254, challenging his 2015 conviction

in Milwaukee County Circuit Court. Dkt. No. 1. He has paid the $5.00 filing

fee. This order screens the petition under Rule 4 of the Rules Governing

Section 2254 Cases. Because it does not plainly appear from the face of the

petition that the petitioner is not entitled to relief, the court will order the

respondent to answer or otherwise respond.

I.     Rule 4 Screening

       A.     Standard

       Rule 4 of the Rules Governing §2254 proceedings provides:

              If it plainly appears from the face of the petition and any
              attached exhibits that the petitioner is not entitled to relief
              in the district court, the judge must dismiss the petition and
              direct the clerk to notify the petitioner. If the petition is not
              dismissed, the judge must order the respondent to file an
              answer, motion or other response within a fixed time, or to
              take other action the judge may order.

                                           1

            Case 2:19-cv-00566-PP Filed 07/10/20 Page 1 of 6 Document 6
      A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court expresses no view as to the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §22554(a).

      The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one

year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the

state prisoner must exhaust the remedies available in the state courts before

the district court may consider the merits of his federal petition. 28 U.S.C.

§2254(b)(1)(A). If the district court discovers that the petitioner has included an

unexhausted claim, the petitioner either must return to state court to exhaust

the claim or amend his petition to present only exhausted claims. Rose v.

Lundy, 455 U.S. 509, 510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court may

still be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).




                                          2

          Case 2:19-cv-00566-PP Filed 07/10/20 Page 2 of 6 Document 6
      B.     The Petition

      The petitioner states that in September of 2015, a jury convicted him of

party to a crime of endangering safety/ reckless use of a firearm. Dkt. No. 1 at

2. He indicates that he filed an appeal of his conviction in 2017 and petitioned

for review in the Wisconsin Supreme Court in 2018. Id. at 3. The Wisconsin

Supreme Court denied his petition for review on October 9, 2018. Id. He did

not describe any other efforts to seek post-conviction relief. Id. at 4-6.

      The petitioner alleges only one ground for relief:

      The state have violated my 14th Amendment due process rights
      under Federal Constitutional Law that was done by the actions of
      the trial court. All of the charge and actions were legaled dismissed
      with prejudice with no other remaining charges before the court in
      relation to the defendant, the court than rescind it’s order
      dismissing this case with prejudice. My 14th Amendment due
      process rights were violated by the actions of the trial court.

Id. at 6. He says that on direct appeal, he argued that the “trial court lost

competence when it granted the motion to dismiss this action with prejudice,”

as well as sufficiency of the evidence; he made the same arguments to the

Supreme Court. Id. at 3. He asks the court to vacate the conviction and

remand the case to Milwaukee County Circuit Court with instructions for it to

enter a judgment of not guilty. Id. at 12.

      The Court of Appeals decision, which the petitioner attached, might have

shed a bit of light on the petitioner’s claim, but several pages of that decision—

including the critical page containing paragraphs 5, 6 and 7—are missing. Dkt.

No. 1-2. A review of the public docket shows that the defendant’s criminal trial

was scheduled for September 21, 2015, but on that date, the state asked for an

                                         3

           Case 2:19-cv-00566-PP Filed 07/10/20 Page 3 of 6 Document 6
adjournment of the trial. State v. Jenkins, Case No. 2015CF002559 (Milwaukee

County Circuit Court), available at https://wcca.wicourts.gov. The court

adjourned the trial to the following day so that defense counsel could review a

missing portion of an interview with the defendant. The next day—September

22, 2015—the state asked the court to dismiss the case without prejudice due

to the unavailability of a witness; defense counsel asked that the dismissal be

with prejudice. Id. The court granted the defense motion and dismissed with

prejudice. The state then moved to reconsider and asked to proceed to trial, a

request to which the defense objected. At that point, the court withdrew its

order granting the defendant’s motion to dismiss with prejudice and allowed

the case to proceed to trial. Id.

      With this information from the public docket as background, the portions

of the Court of Appeals decision the petitioner provided indicate that the

petitioner is alleging that when the trial court granted the defendant’s motion

to dismiss with prejudice, it lost the competency to exercise its jurisdiction. See

Dkt. No. 1-2 at 4-5. At this early screening stage, the petitioner appears to have

stated a claim. He also appears to have filed his petition within the one-year

limitation period (filing it six months after the Wisconsin Supreme Court denied

his petition for review, and three months after the deadline for him to have

petitioned the U.S. Supreme Court for certiorari) and appears to have

exhausted his state court remedies. At this stage, the court cannot say that it

plainly appears from the face of the petition that the petitioner is not entitled to




                                         4

         Case 2:19-cv-00566-PP Filed 07/10/20 Page 4 of 6 Document 6
relief on his alleged grounds. The court will require the respondent to respond

in compliance with Rule 5 of the Rules Governing §2254 Cases.

III.   Conclusion

       The court ORDERS that the petitioner may proceed on the ground stated

in his habeas petition.

       The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files the answer

to file a brief in support of his petition;

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition;

       (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

       If, instead of filing an answer, the respondent files a dispositive motion:

       (1) the respondent must include a brief and other relevant materials in

support of the motion;

       (2) the petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion;




                                              5

          Case 2:19-cv-00566-PP Filed 07/10/20 Page 5 of 6 Document 6
      (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.

      The parties must submit their pleadings in time for the court to receive

them by the stated deadlines.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages and

reply briefs may not exceed fifteen pages—not counting any statements of fact,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice (DOJ) and the U.S. District Court for the Eastern

District of Wisconsin, the court will notify the DOJ (through the Criminal

Appeals Unit Director and lead secretary) of this order via Notice of Electronic

Filing (NEF). The DOJ will inform the court within twenty-one days of the date

of the NEF whether it will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The DOJ will provide the pleadings to the respondent on whose

behalf it has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 10th day of July, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge



                                          6

          Case 2:19-cv-00566-PP Filed 07/10/20 Page 6 of 6 Document 6
